Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This final office action is in response to the application filed 10/19/2020.
Claims 1-15 are pending.  Claims 1, 6, and 11 are independent claims. 


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Flake (20160292294) in further view of Fitzpatrick (20170090734) in further view Perantatos (20060212790)

Regarding claim 1, Flake teaches a method comprising: parsing a web page into a document model object, (0029, discloses parsing a page source to construct a document object model) wherein the web page comprises a plurality of dynamic web assets; (0021, discloses JavaScript code and 0048, Table C, discloses copying embedded objects, buttons. (Specification (0011) discloses web assets to include a navigation pane, the examiner interprets as a button. One of ordinary skill in the art would recognize that embedded objects include widgets, videos, flash files, etc. or dynamic content the examiner interprets as a dynamic asset) receiving a selection of the dynamic web assets corresponding to a subsection of the document model object; (0011, 0022, discloses extracting/selecting a portion of a webpage corresponding to a subtree and 0048, Table C discloses copying the objects) identifying a first location within the document node object of the section of dynamic web assets; (0022, discloses selecting a portion of the page such as a DOM node of one or more nodes and a user interface that displays a visual indication of the portion and 0046, discloses identifying the source node and 0023, discloses a node of a page can have style attributes specified for the node specified in the source for the page “inline attributes” and Figs. 700B, 0017-0018, discloses copying content from a webpage and pasting it into the webpage of step 700B so that all formatting and visible characteristics of the copied content are preserved) identifying formatting information corresponding to the selection of dynamic web assets and external to the first location within the document model object; (0023, discloses that a selection of a node of the page can have values for style attributes by inheriting attributes from ancestor nodes in the page hierarchy and making a local copy)
Flake fails to teach reconstituting the selection of dynamic web assets from the first location into a second location in a second document model object; including copying the selection of dynamic web assets from the first location to the second location in the second document model object,
Fitzpatrick teaches reconstituting the selection of dynamic web assets from the first location into a second location in a second document model object; (0017, discloses pasting or directing the portion of the page into a second page and 0018, discloses copying the predetermined portion of a first webpage into a second webpage and 0132, discloses modifying a DOM on a webpage and saving the change inside their page) including copying the selection of dynamic web assets from the first location to the second location in the second document model object, (0014,0017,0018,0019,0101, discloses a user’s edits to a webpage and scanning and analyzing the contents of a webpage to be copied or visiting any webpage and copying content and pasting and pasting it into a second webpage and 0132, discloses when a user makes a change to webpage/website/document the change is recorded in the document object model)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Flake to incorporate the teachings of Fitzpatrick.  Doing so would allow users to correctly copy a first portion of web assets from a first webpage to a second webpage and properly insert the reconstituted assets along with their behaviors while maintaining formatting of the assets to properly render the copied assets on the second webpage by maintaining the necessary formatting attributes copied from the first webpage and maintain the form, function, and consistency of behavior of the selected copied web assets on the first page on the second webpage.
Flake and Fitzpatrick fail to teach and copying the formatting information external to the second location in the second document model object; and rendering a second web page based on the second document model object and the copied formatting information.
Perantatos teaches and copying the formatting information external to the second location in the second document model object; and rendering a second web page based on the second document model object and the copied formatting information. (0006, 0034, 0035, 0038, discloses selecting a web page element maybe moved to another location on the selected web page including underlying code or data including styles, underlining, metadata and other coding and rendering the content)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Flake and Fitzpatrick to incorporate the teachings of Perantatos.  Doing so would allow users to correctly copy a first portion of web assets from a first webpage to a second webpage and properly insert the reconstituted assets along with their behaviors while maintaining formatting of the assets to properly render the copied assets on the second webpage as the original content.

Regarding claim 2, Flake, Fitzpatrick, and Perantatos teach the method of claim 1. Flake teaches wherein the formatting information comprises one or more entries in a cascading style sheet. (0023, discloses formatting attributes specified by the CSS selectors)

Regarding claim 3, Flake, Fitzpatrick, and Perantatos teach the method of claim 1.  Flake teaches the reconstituting comprising:  copying a tree data structure from the first location to the second location; (0011,0014, 0023, and Fig. 8,11 discloses copying a portion of a subtree and 0029, discloses retrieving the extracted webpage portions and incorporate the tree into the destination page) identifying a portion of the formatting information corresponding to the selection of dynamic web assets; (0023, discloses identifying a stylesheet when copying the selected nodes into a local copy and copying a limited subset of inline attributes of the selected nodes) and copying the portion from the first location to the second location. (0024, discloses exporting the local copy outside the page to generate a destination page and 0048, discloses copying inline attribute values into the destination node)

Regarding claim 4, Flake, Fitzpatrick, and Perantatos teach the method of claim 1. Flake teaches wherein the subsection of the document model object comprises a portion of a tree data structure. (0011,0014 and Figs. 10,11)

Regarding claim 5, Flake, Fitzpatrick, and Perantatos teach the method of claim 1. Flake and Perantatos fails to teach wherein the second location in the second document model object corresponds with a user specified location on the second web page. 
Fitzpatrick teaches wherein the second location in the second document model object corresponds with a user specified location on the second web page.  (0098, discloses copying the webpage and converting the content and layout of the webpage into a drag/drop for the user to specify the location and 0132, discloses when a user makes changes to a webpage they additionally make changes to the document object model)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Flake and Perantatos to incorporate the teachings of Fitzpatrick.  Doing so would allow users a flexible manner to correctly copy and position a first portion of web assets from a first webpage to a second webpage allowing the user to more easily customize the replicated content onto the user’s own page.


Regarding claim 6, Flake teaches a computing device comprising: a memory having instructions stored thereon and a processor configured to perform, when executing the instructions to: parse a web page into a document model object, (0029, discloses parsing a page source to construct a document object model) wherein the web page comprises a plurality of dynamic web assets; (0021,  receive a selection of the dynamic web assets corresponding to a subsection of the document model object; (0011, discloses extracting a portion of a webpage corresponding to a subtree) identify a first location within the document model object of the selection of dynamic web assets; (0022, discloses selecting a portion of the page such as a DOM node of one or more nodes and a user interface that displays a visual indication of the portion and 0046, discloses identifying the source node) identifying a portion of formatting information corresponding to the selection of dynamic web assets and external to the first location within the document model object; (0023, discloses that a selection of a node of the page can have values for style attributes by inheriting attributes from ancestor nodes in the page hierarchy and making a local copy) assign a unique identifier to the reconstituted selection of dynamic web assets within the second document model object; (Fig. 12, 1214, Title and 0057, discloses assigning the title of a page the portion was copied from and Fig. 14,1402, discloses an identifier of each extracted portion and 0061, discloses a title associated with the portion copied to the destination page as well as a portion entry for each portion) 
Flake fails to teach reconstituting the selection of dynamic web assets from the first location into a second location in a second document model object; including copying the selection of dynamic web assets from the first location to the second location in the second document model object,
Fitzpatrick teaches reconstituting the selection of dynamic web assets from the first location into a second location in a second document model object; (0017, discloses pasting or directing the portion of the page into a second page and 0018, discloses copying the predetermined portion of a first webpage into a second webpage and 0132, discloses modifying a DOM on a webpage and saving the change inside their page) including copying the selection of dynamic web assets from the first location to the second location in the second document model object, (0014,0017,0018,0019,0101, discloses a user’s edits to a webpage and scanning and analyzing the contents of a webpage to be copied or visiting any webpage and copying content and pasting and pasting it into a second webpage and 0132, discloses when a user makes a change to webpage/website/document the change is recorded in the document object model)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Flake to incorporate the teachings of Fitzpatrick.  Doing so would allow users to correctly copy a first portion of web assets from a first webpage to a second webpage and properly insert the reconstituted assets along with their behaviors while maintaining formatting of the assets to properly render the copied assets on the second webpage by maintaining the necessary formatting attributes of the original content.
Flake and Fitzpatrick fail to teach and copying the formatting information external to the second location in the second document model object; and rendering a second web page based on the second document model object and the copied formatting information.
Perantatos teaches and copying the formatting information external to the second location in the second document model object; and rendering a second web page based on the second document model object and the copied formatting information. (0006, 0034, 0035, 0038, discloses selecting a web page element maybe moved to another location on the selected web page including underlying code or data including styles, underlining, metadata and other coding and rendering the content)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Flake and Fitzpatrick to incorporate the teachings of Perantatos.  Doing so would allow users to correctly copy a first portion of web assets from a first webpage to a second webpage and properly insert the reconstituted assets along with their behaviors while maintaining formatting of the assets to properly render the copied assets on the second webpage as the original content.


Regarding claim 7, Flake, Fitzpatrick, and Perantatos teach the computing device of claim 6.  Flake teaches wherein the formatting information comprises one or more entries in a cascading style sheet. (0023, discloses formatting specified by the CSS selectors)

Regarding claim 8, Flake, Fitzpatrick, and Perantatos teach the computing device of claim 6.  Flake teaches the reconstituting comprising: copying a tree data structure from the first location to the second location; 0011,0014, 0023, and Fig. 8,11 discloses copying a portion of a subtree and 0029, discloses retrieving the extracted webpage portions and incorporate the tree into the destination page) replacing the portion of the formatting information to a second formatting information corresponding to the second document model object; (0023, discloses overriding the attributes of the source node and replacing some formatting using  inheritance within the DOM Tree) and copying the portion from the first location to the second location. (0024, discloses exporting the local copy outside the page to generate a destination page)

Regarding claim 9, Flake, Fitzpatrick, and Perantatos teach the computing device of claim 6.  Flake teaches wherein the subsection of the document model object comprises a portion of a tree data structure. (0011,0014 and Figs. 10,11)

Regarding claim 10, Flake, Fitzpatrick, and Perantatos teach the computing device of claim 6. Flake and Perantatos fails to teach wherein the second location in the second document model object corresponds with a user specified location on the second web page. 
Fitzpatrick teaches wherein the second location in the second document model object corresponds with a user specified location on the second web page.  (0098, discloses copying the webpage and converting the content and 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Flake and Perantatos to incorporate the teachings of Fitzpatrick.  Doing so would allow users a flexible manner to correctly copy and position a first portion of web assets from a first webpage to a second webpage allowing the user to more easily customize the replicated content onto the user’s own page.


Regarding claim 11, Flake teach a non-transitory computer-readable storage medium encoded with instructions executable by a computing device that, when executed, cause the computing device to: receive a web page as a document model object, (0029, discloses the browser constructs a DOM structure of the requested webpage and the browser stores the DOM on the computing device) wherein the web page comprises a plurality of dynamic web assets; (0021, discloses JavaScript code and 0048, Table C, discloses embedded objects, buttons. (Specification (0011) discloses web assets to include a navigation pane, the examiner interprets as a button. One of ordinary skill in the art would recognize that embedded objects include widgets, videos, flash files, etc. or dynamic content the examiner interprets as a dynamic asset) receive a selection of the dynamic web assets corresponding to a subsection of the document model object; ( 0011, discloses  identify a first location within the document model object of the selection of dynamic web assets; (0022, discloses selecting a portion of the page such as a DOM node of one or more nodes and a user interface that displays a visual indication of the portion and 0046, discloses identifying the source node) identify a portion of formatting information corresponding to the selection of dynamic web assets and external to the first location within the document model object; (0023, discloses that a selection of a node of the page can have values for style attributes by inheriting attributes from ancestor nodes in the page hierarchy and making a local copy) assign a unique identifier to the copied selection of dynamic web assets within the second document model object; (Fig. 12, 1214, Title and 0057, discloses assigning the title of a page the portion was copied from and Fig. 14,1402, discloses an identifier of each extracted portion and 0061, discloses a title associated with the portion copied to the destination page as well as a portion entry for each portion) 
Flake fails to teach reconstitute the selection of dynamic web assets from the first location into a second location in a second document model object; including copying the selection of dynamic web assets from the first location to the second location in the second document model object,
Fitzpatrick teaches reconstitute the selection of dynamic web assets from the first location and the formatting information, into a second location in a second document model object; (0017, discloses pasting or directing the portion of the page into a second page and 0018, discloses copying the predetermined portion of a first webpage into a second webpage and 0132, discloses modifying a DOM on a webpage and saving the change inside their page)) including copying the selection of dynamic web assets from the first location to the second location in the second document model object, (0014,0017,0018,0019,0101, discloses a user’s edits to a webpage and scanning and analyzing the contents of a webpage to be copied or visiting any webpage and copying content and pasting and pasting it into a second webpage and 0132, discloses when a user makes a change to webpage /website/ document the change is recorded in the document object model)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Flake to incorporate the teachings of Fitzpatrick.  Doing so would allow users to correctly copy a first portion of web assets from a first webpage to a second webpage and properly insert the reconstituted assets along with their behaviors while maintaining formatting of the assets to properly render the copied assets on the second webpage by maintaining the necessary formatting attributes copied from the first webpage and maintain the form, function, and consistency of behavior of the selected copied web assets on the first page on the second webpage.
Flake and Fitzpatrick fail to teach and copying the formatting information external to the second location in the second document model object; and render a second web page based on the second document model object and the copied formatting information.
Perantatos teaches and copying the formatting information external to the second location in the second document model object; and render a second web page based on the second document model object and the copied formatting information. (0006, 0034, 0035, 0038, discloses selecting a web page element maybe moved to another location on the selected web page including underlying code or data including styles, underlining, metadata and other coding)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Flake and Fitzpatrick to incorporate the teachings of Perantatos.  Doing so would allow users to correctly copy a first portion of web assets from a first webpage to a second webpage and properly insert the reconstituted assets along with their behaviors while maintaining formatting of the assets to properly render the copied assets on the second webpage by maintaining the necessary formatting attributes copied from the first webpage and maintain the form, function, and consistency of behavior of the selected copied web assets on the first page on the second webpage.


Regarding claim 12, Flake, Fitzpatrick, and Perantatos teach the medium of claim 11. Flake teaches wherein the formatting information comprises one or more entries in a cascading style sheet. (0023, discloses formatting specified by the CSS selectors)

Regarding claim 13, Flake, Fitzpatrick, and Perantatos teach the medium of claim 11. Flake teaches the reconstituting comprising: copying a tree data structure from the first location to the second location; (0011,0014, 0023, and Fig. 8,11 discloses copying a portion of a subtree and 0029, discloses retrieving the extracted webpage portions and incorporate the tree into the destination page) identifying a portion of the formatting information corresponding to the selection of dynamic web assets; (0023, discloses identifying a stylesheet when copying the selected nodes into a local copy and copying a limited subset of inline attributes of the selected nodes) and copying the portion from the first location to the second location. (0024, discloses exporting the local copy outside the page to generate a destination page)

Regarding claim 14, Flake, Fitzpatrick, and Perantatos teach the medium of claim 11.  Flake teaches wherein the subsection of the document model object comprises a portion of a tree data structure. (0011, 0014 and Figs. 10, 11)

Regarding claim 15, Flake, Fitzpatrick, and Perantatos teach the medium of claim 11. Flake and Perantatos fails to teach wherein the second location in the second document model object corresponds with a user specified location on the second web page. 
Fitzpatrick teaches wherein the second location in the second document model object corresponds with a user specified location on the second web page.  (0098, discloses copying the webpage and converting the content and 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Flake and Perantatos incorporate the teachings of Fitzpatrick.  Doing so would allow users a flexible manner to correctly copy and position a first portion of web assets from a first webpage to a second webpage allowing the user to more easily customize the replicated content onto the user’s own page.

Arguments

Applicant’s arguments, see Remarks, filed 9/15/2021, with respect to the rejection(s) of claim(s) 1-15 under Flake and Fitzpatrick have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Flake in view of Fitzpatrick in view of Parantatos

The applicant’s first argument (pages 1-4) regarding (Flake/Fitzpatrick) is (Flake):  “the formatting information is not integrated within the dynamic web assets as copied to the second location of the second document model object. Rather, the formatting information is copied external to the second location of the second document model object. The formatting information as copied thus remains external to the copied dynamic web assets at the second location of the second document model object, no different than its being external to the dynamic web assets as initially stored at the first location of the document model object.” and (Fitzpatrick) “Formatting information corresponding to the selection of dynamic web assets, and which is external to the first location within the document model object, is also identified…maintain formatting information external to the asset — and indeed, does not copy the asset from an original document model object to a second document model object as in the claim language” Flake teaches “identifying formatting information corresponding to the selection of dynamic web assets and external to the first location within the document model object;” Flake discloses (0023, discloses that a selection of a node (reset node) of the page can have values for style attributes by inheriting attributes from ancestor nodes in the page hierarchy and making a local copy.  Flake discloses copying each of the selected nodes of the page and its descendants.  The nodes of the page can have values for style attributes and can be inherited to ancestor nodes or be specified via a CSS selector. When multiple style rules applied to an element are in conflict, CSS selectors are used for attributes and trump the inherited attributes. The reset node specifies the stylesheet that establishes and cuts off inheritance of style attributes.  Accordingly the local copy ends up with all the nodes with an inline attribute in the node of the copy except where a node in the corresponding subtree differs from the value of the attribute inherited by the node of the copy from the reset node.  The examiner respectfully notes the attributes of the descendant nodes are identified from an external location). Fitzpatrick discloses including copying the selection of dynamic web assets from the first location to the second location in the second document model object,” (Fitzpatrick discloses copying the selection of dynamic assets into a second location in a second document model: 0014,0017,0018,0019,0101, discloses a user’s edits to a webpage and scanning and analyzing the contents of a webpage to be copied or visiting any webpage and copying content and pasting and pasting it into a second webpage and 0132, discloses when a user makes a change to webpage/website/document the change is recorded in the document object model. The examiner relies on Perantaos to disclose copying the formatting information of the respective node.) The examiner uses Perantaos to disclose the limitations “teaches and copying the formatting information external to the second location in the second document model object; and rendering a second web page based on the second document model object and the copied formatting information”. See detailed rejection above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN GOLDEN whose telephone number is (571)272-2128.  The examiner can normally be reached on Monday-Friday; 08:00a.m.-05.00 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN GOLDEN/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144